DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined taught: a computer-implemented method comprising:
executing a content development application;

querying hardware characteristics for a control surface, wherein the control
surface comprises a plurality of input consoles, wherein the input consoles include at
least one hardware based input component;

querying the content development application for a set of available functions;

determining a first development context within the content development
application based on user input received by the content development application;

determining a first set of primary functions from the set of available functions to
assign to the plurality of input consoles based at least in part on a machine learning model
and the first development context, wherein  the machine learning model determines
prioritization data associated with the first set of primary functions; and

assigning the first set of primary functions to the at least one hardware based
input component of individual input consoles based on the prioritization data and
configuration characteristics of the control surface.    The closest prior art, a combination of Milne, Avery and Alfier discloses a content development application; querying hardware characteristics for a control surface; determining a first development context within the content development; determining a first set of primary functions from the set of available functions to
assign to the plurality of input consoles based at least in part on a machine learning model
and the first development context, wherein  the machine learning model determines
prioritization data associated with the first set of primary functions.   However, the combination fails to disclose the machine learning model determines prioritization data associated with the first set of primary functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715